FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA MAGDALENA GARCIA-                           No. 09-71732
LEIVA,
                                                  Agency No. A099-533-234
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Maria Magdalena Garcia-Leiva, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      We reject Garcia-Leiva’s contention that she is eligible for asylum and

withholding of removal based upon political opinion. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (denying relief where the “available

evidence suggests . . . that Santos-Lemus was victimized for economic and

personal reasons”); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (“[t]he Real ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”). We also reject Garcia-Leiva’s

contention that she is eligible for asylum and withholding of removal based upon

her membership in a particular social group comprised of government witnesses

against Mara gangs in El Salvador who have been violently attacked, scarred, and

threatened. See Velasco-Cervantes v. Holder, 593 F.3d 975, 978 (9th Cir. 2010)

(rejecting as a particular social group “former material witnesses for the




                                          2                                     09-71732
government”). Accordingly, we deny the petition for review as to Garcia-Leiva’s

asylum and withholding of removal claims.

      Substantial evidence supports the BIA’s finding that Garcia-Leiva failed to

demonstrate it is more likely than not she would be tortured by or at the instigation

of or with the consent or acquiescence of a public official if returned to El

Salvador, and therefore we deny the petition as to Garcia-Leiva’s CAT claim. See

Santos-Lemus, 542 F.3d at 747-48.

      PETITION FOR REVIEW DENIED.




                                           3                                    09-71732